Fourth Court of Appeals
                               San Antonio, Texas
                                       May 1, 2020

                                   No. 04-19-00509-CR

                               Elizabeth Ann MARTINEZ,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR9024B
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER
     Appellant’s motion for extension of time to file her brief is GRANTED.
Appellant’s brief is due on or before May 26, 2020.
                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court